Citation Nr: 1341358	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-33 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.
 

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDING OF FACT

The Veteran served in the Republic of Vietnam during December 1964 and subsequently developed ischemic heart disease; and the evidence does not affirmatively establish that the Veteran's ischemic heart disease is unrelated to his in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).


II. General Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, and develops ischemic heart disease, the disease shall be service-connected if the requirements of §3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of §3.307(d) are also satisfied. 38 C.F.R. § 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Factual Background and Analysis

Initially, the Board finds that the Veteran currently has ischemic heart disease.  This diagnosis was reported by his private physician on an April 2011 ischemic heart disease questionnaire.  Post service treatment records note his history of a myocardial infarction in 1998, following which he underwent the placement of two stents. 

The Veteran attributes his current ischemic heart disease to his in-service herbicide exposure, including Agent Orange.  Specifically, he contends that he was given a temporary duty assignment in late 1964, during which time he was stationed at Nakhon Phanom Air Base in Thailand.  While stationed there, he claims to have travelled to Da Nang Air Base in Vietnam to watch the Bob Hope Christmas show.  

Based upon a longitudinal review of the record, the Board finds that the Veteran did travel to Vietnam in December 1964 and that he is entitled to service connection for ischemic heart disease on a presumptive basis.

The Veteran's report of separation, Form DD 214, notes that he had no foreign and/or sea service.  There is, however, significant evidence of record suggesting otherwise.  The foreign service summary section of his service personnel report states, "TDY 54 days - 2 Dec 64 - 24 Jan 65."  A January 26, 1965, in-service treatment report notes that he had "just returned from Thailand."  In addition, a statement from the Veteran's brother notes that the Veteran had travelled, along with other members of his unit, to see the Bob Hope Christmas show while he was stationed in Thailand.  Finally, the Board takes judicial notice that Bob Hope presented a Christmas show at the Da Nanag Air Base in Vietnam on December 26, 1964.  See http://research.archives.gov/description/69179.

Resolving all reasonable doubt in favor of the Veteran, service connection for ischemic heart disease is warranted.



ORDER

Entitlement to service connection for ischemic heart disease, claimed as due to in-service herbicide exposure, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


